Cole, J.
The 34th section of the Act of 1855, to organize free public schools in the State of Louisiana, did not require an appraisement of the school lands before they were sold. Scss. Acts, 1855, p. 430, § 34.
In 1857, an Act was passed to amend this section. One of the amendments was, that the land should be appraised.
Section 34, as amended, reads as follows : “ Be it further enacted, &c., That if a majority of the votes taken in a township shall give their assent to the sale of the lands aforesaid, it shall be appraised by three sworn appraisers selected by the Treasurer and Recorder of the parish; then they shall be sold by the Parish Treasurer at public auction, before the court-house door, or by the Sheriff, or an auctioneer to be employed by the Treasurer at his expense, to the highest bidder, in quantities not less than forty acres ; but in no case at a less sum than one dollar and twenty-five cents per acre, &c.” Sess. Acts, 1857, g 34, p. 239.
Certain school lands were sold under this section, and adjudicated to defendant for less than the price of appraisement.
This suit is brought to have the sale annulled, because they were sold for less than the appraised price.
There was judgment for defendant, and plaintiff has appealed.
Unless it were the intention of the Legislature that the land should not be sold ipr less than the appraised value, there would be no object in enacting that it should be appraised.
Neither would there have been any reason for amending the Act of 1855, by requiring that it should be appraised.
The meaning of section 34 is, that the land should bring its appraised value, but that in no case it could be appraised for less than one dollar and twenty-five cents per acre.
The section requires it to be appraised ; it must, then, bring its appraised value; and as it requires that in no case it should be sold for less than $1 25 per acre, this evidently implies that it can never be appraised for less than this sum.
It is, therefore, ordered, adjudged and decreed, that the judgment be avoided and reversed; that the adjudication and sale by Adrian E. Adams, the Parish Treasurer of the parish of Madison, on the 21st of November, 1857, of the following described land, being section 16, township 17, north of range ten east, in the district of lands north of Red River, containing 615 23-100 acres, be decreed to be null and without effect; and that the said land belongs to the Ninth School District of the parish of Madison, in the State of Louisiana ; and that defendant pay the costs of both courts. It is further decreed, that the defendant recover from *187plaintiff ®615 23, the part of the price of the land paid cash by the former ; and that plaintiff deliver to defendant the mortgage notes given for the balance of the price, and that no writ of possession issue until the $615 23 are paid to defendant, and until the said mortgage notes are given up to defendant, or until the said money and notes are legally tendered to defendant, in the event he refuses to take them.